Detailed Action
Applicants amendments and arguments filed on June 3, 2021 have been acknowledged. Claims 1-5, 7-12, 14-18, and 20, as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed May 25, 2021 have been fully considered.
Applicant’s amendments with regards to the claim objections are persuasive and therefore the examiner has withdrawn the claim objections. 
 	Applicant’s amendments pertaining to the 112 (b) rejections are persuasive and therefore the examiner has withdrawn the 112 (b) rejections. 
Applicant’s amendments and arguments pertaining to the art rejections is persuasive. In particular Applicant has amended the independent claims to incorporate the subject matter of dependent claims 4, 6, 11, 13, 17, and 19 that the cited art rejections are overcome. Therefore the examiner has withdrawn the art rejections.
Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed.
The following is an examiner's statement of reasons for allowance:
The applicant has incorporated subject matter from claims 4, 6, 11, 13, 17, and 19 into the independent claims such that the cited art rejections are overcome. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a specific embodiment of the manner of performing copyrights rights defense detection that 
The updated search shows that the general concept of recording copyright events in a blockchain, generally managing copyrights in a blockchain, and detecting and analyzing transactions with respect to a copyright is well known, however not in the specific configuration as presently claimed. Specifically, Schmelzer (US 20140115716) teaches a copyright detection and protection system and method. In particular Schmelzer teaches how a network appliance such as a server can access transaction information and fingerprints generated from copyrighted works and perform analysis on a digital signal. Schmezer further teaches how the invention can extract or discern from a digital sample information such as content type, metadata, such as art name title of work among others, and/or watermarks that can be used to perform a query to determine whether other sites offer the copyrighted work. Schmlezer further teaches how the invention compares a content identifier from an incoming data stream and queries a database of stored identifiers for registered copyright works to determine whether there is a match. Schmelzer further teaches how a database may be maintained that identifies authored sender and/or receivers of digital copyright works such that an address associated with a transaction may be queried to determine whether the address is authorized. Schmlezer further teaches how an unknown audio stream may be identified based on the probability that the features of the unknown audio matches the features from a known audio sample. Gaidar et al. (US 20180068091) teaches blockchain-based shadow images to facilitate copyright protection of digital content. In particular Gaidar teaches how downloaded content may be intercepted and that the corresponding shadow image may be obtained from a blockchain. Gaidar further teaches that shadow image may include include metadata of the content such as the copyright policy settings, 
The Non-Patent Literature search shows similar findings, Herbert et al. (A Novel Method for Decentralised Peer-to-Peer Software License Validation Using Cryotcurrency Blockchain Technology) teaches how cryptocurrency can be used to show that a particular transaction originated from a particular address.   
However the identified prior art fails to disclose the particular manner of performing copyright rights defense detected as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689